         Case 1:21-cv-10529-NMG Document 17 Filed 04/09/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS


 SAKAB SAUDI HOLDING COMPANY,
                                                         Case No. 1:21-cv-10529-NMG
        Plaintiff,

 v.

 SAAD KHALID S AL JABRI,
 KHALID SAAD KHALID AL JABRI,
 MOHAMMED SAAD KH AL JABRI,
 NEW EAST (US) INC.,
 NEW EAST 804 805 LLC,
 NEW EAST BACK BAY LLC,

        Defendants.



                     PLAINTIFF SAKAB SAUDI HOLDING COMPANY
                                  MOTION TO REMAND

       Pursuant to 28 U.S.C. § 1447(c), Plaintiff Sakab Saudi Holding Company (“Sakab”)

moves to remand the above-captioned case, which it initially brought in the Superior Court

Department of the Trial Court, Suffolk County, Commonwealth of Massachusetts (“Suffolk

County Superior Court”), because the strict requirements of the removal statute have not been

met. See 28 U.S.C. § 1441(a). As grounds for its motion, Sakab states that its state-law claims

before the Suffolk County Superior Court are not claims over which this Court would have

original jurisdiction. 28 U.S.C. § 1441(a). For further elaboration on these grounds, Sakab

respectfully refers the Court to the accompanying Plaintiff’s Memorandum of Law in Support of

Motion to Remand.




                                              1
         Case 1:21-cv-10529-NMG Document 17 Filed 04/09/21 Page 2 of 4




                            REQUEST FOR ORAL ARGUMENT

       Pursuant to Rule 7.1(d) of the Local Rules of the United States District Court for the

District of Massachusetts, Sakab requests oral argument on this motion, as it believes that oral

argument may assist the Court in its consideration of this motion.



Dated: April 9, 2021                         Respectfully submitted,

                                             SAKAB SAUDI HOLDING COMPANY,

                                             By its attorneys,

                                             /s/ Douglas B. Rosner
                                             Richard M. Zielinski (BBO# 540060)
                                             Douglas B. Rosner (BBO# 559963)
                                             Denis M. King (BBO# 555838)
                                             GOULSTON & STORRS PC
                                             400 Atlantic Avenue
                                             Boston, Massachusetts 02110-3333
                                             Telephone: (617) 482-1776
                                             Facsimile: (617) 574-4112
                                             rzielinski@goulstonstorrs.com
                                             drosner@goulstonstorrs.com
                                             dking@goulstonstorrs.com

                                                     -and-

William R. Stein (Pro Hac Vice)                     Neil J. Oxford (Pro Hac Vice)
Samuel W. Salyer (Pro Hac Vice)                     Meaghan Gragg (Pro Hac Vice)
HUGHES HUBBARD & REED LLP                           HUGHES HUBBARD & REED LLP
1775 I St., N.W.                                    One Battery Park Plaza
Washington, D.C. 20006                              New York, New York 10004
Telephone: (202) 721-4600                           Telephone: (212) 837-6000
Facsimile: (202) 721-4646                           Facsimile: (212) 299-6000
william.stein@hugheshubbard.com                     neil.oxford@hugheshubbard.com
samuel.salyer@hugheshubbard.com                     meaghan.gragg@hugheshubbard.com




                                                2
         Case 1:21-cv-10529-NMG Document 17 Filed 04/09/21 Page 3 of 4




                         LOCAL RULE 7.1(A)(2) CERTIFICATION

       Counsel for Plaintiff Sakab certifies that they conferred with counsel for Defendants and

attempted in good faith to resolve or narrow the issues in dispute.



                                              /s/ Douglas B. Rosner




                                                 3
         Case 1:21-cv-10529-NMG Document 17 Filed 04/09/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I certify that this document, filed through the CM/ECF system, will be sent electronically

to the registered participants who have appeared in this case as identified on the Notice of

Electronic Filing (NEF), with a courtesy copy sent by electronic mail, on April 9, 2021.

                                              /s/ Douglas B. Rosner




                                                 4
